Citation Nr: 1644464	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  13-19 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for memory loss; to include as due to the Veteran's Persian Gulf service.  

2.  Entitlement to service connection for muscle pain; to include as due to the Veteran's Persian Gulf service.  

3.  Entitlement to service connection for fatigue; to include as due to the Veteran's Persian Gulf service.  

4.  Entitlement to service connection for joints; to include as due to the Veteran's Persian Gulf service.  

5.  Entitlement to service connection for tooth loss.  

6.  Entitlement to service connection for a back disorder.  

7.  Entitlement to service connection for right ear hearing loss.   

8.  Entitlement to service connection for tinnitus.  

9.  Entitlement to an initial disability rating higher than 50 percent for posttraumatic stress disorder (PTSD).  

10.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Robert P. Walsh, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to November 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions, issued in April 2010 and August 2010, by a Department of Veterans Affairs (VA) Regional Office (RO).

The April 2010 rating decision granted service connection for PTSD with a rating of 50 percent effective April 24, 2009; and denied service connection for memory loss, tooth loss, muscle pain, fatigue, and joint pain.  The August 2010 rating decision denied service connection for right ear hearing loss, tinnitus, and a back disorder (ankylosing spondylitis).  

In January 2015, the RO formally denied entitlement to TDIU.  The Board has jurisdiction over the matter, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009), via the appeal for an increased rating for PTSD.  

In February 2013, the Veteran testified in a Decision Review Officer Hearing at the Detroit RO.  In May 2016, he testified before the undersigned Veterans Law Judge at a Travel Board hearing in Detroit, Michigan.  During the 2016 Board hearing the Veteran's attorney requested, and was granted, an additional 60 days within which to submit more evidence.  

The Board notes that VA medical records, DBQ examination reports, private medical records, and internet articles have been associated with the claims file since the April 2013 statement of the case.  These records will be considered by the agency of original jurisdiction (AOJ) on remand.  However, this evidence is either duplicative or not pertinent to the tooth loss claim being decided herein.  See 38 C.F.R. § 20.1304(c).

The tooth loss issue on appeal is limited to compensation purposes and does not include a claim for purposes of receiving VA outpatient treatment and services.  In dental claims, the RO adjudicates the claim of service connection for compensation benefits and the VA Medical Center (VAMC) adjudicates the claim for outpatient treatment.  As this matter stems from an adverse determination by the RO, the appeal is limited to the issue of service connection for a dental disability for the purpose of compensation.  The claim of service connection for a dental disorder for the purpose of obtaining VA outpatient dental treatment is referred to the AOJ, for additional referral to the appropriate VAMC.  See 38 C.F.R. § 17.161. 

The decision below addresses the tooth loss claim.  The remaining claims of the appeal are REMANDED to the AOJ.  VA will notify the appellant if further action is required.
FINDING OF FACT

The Veteran does have tooth loss or a dental disorder due to a trauma or injury during his active service; there is no evidence of any loss of the ramus, condyloid process, cornoid process, or hard palate, or loss, nonunion, or malunion of the maxilla or mandible.


CONCLUSION OF LAW

The criteria for service connection for tooth loss/dental disorder for purposes of compensation are not met.  38 U.S.C.A. §§ 1110, 1131, 1712, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.381, 4.150, 17.161 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

The Veteran also seeks service connection for tooth loss.  At the May 2016 Board hearing, he stated that his teeth have fallen out or been pulled, and he needs false teeth.  

VA dental benefits take two forms.  First, there is disability compensation payable for loss of teeth or other dental problems as a result of in-service trauma or disease. 38 C.F.R. §§ 3.4, 3.100, 4.150, Diagnostic Code 9913.  Second, there is treatment entitlement, which is based upon classification of veterans based on their service, their current problems, and the relationship of such problems to service.  38 C.F.R. §§ 3.381, 17.161.

In this decision, the Board only addresses the issue of entitlement to disability compensation for the Veteran's claimed dental disability.  As noted above, the issue of entitlement to dental treatment has been referred to the AOJ/VAMC for further consideration.  See 38 C.F.R. § 3.381(a). 

For compensation purposes, the term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a veteran's military service.  VAOGCPREC 5-97, 62 Fed. Reg. 15566 (1997); Nielson v. Shinseki, 607 F.3d 802, 804 (Fed. Cir. 2010). 

Neither the service treatment records nor the post-service treatment records show tooth loss as result of trauma.  Additionally, the Veteran has not contended in his claim documents or Board hearing of any in-service trauma.  Instead, the evidence shows that he needs treatment for tooth loss and periodontal disease.

Missing teeth may be compensable for rating purposes under 38 C.F.R. § 4.150, Diagnostic Code 9913 ("loss of teeth, due to loss of substance of body of maxilla or mandible without loss of continuity").  However, the Note immediately following states: "These ratings apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling."  38 C.F.R. § 4.150, Diagnostic Code 9913. 

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not considered disabling for VA disability compensation purposes; such conditions will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 U.S.C.A. § 1712; 38 C.F.R. § 3.381.  At the Board hearing, the Veteran recalled going to see a dentist but that he did not have the money and was told to go to VA.  As noted previously, a claim for service connection for a dental condition for VA outpatient dental treatment purposes has been referred to the AOJ/VAMC for appropriate action. 

Although the Board is remanding the other claims on appeal for additional development and consideration, remand is not necessary for this tooth loss claim, as there is no reasonable possibility that further assistance would substantiate the claim.  See 38 C.F.R. § 3.159(d).

The Veteran has not presented any competent evidence that he has a dental disorder/tooth loss for which service connection for compensation purposes may be granted.  Thus, the preponderance of the evidence is against the claim of service connection for tooth loss; there is no doubt to be resolved; and service connection for tooth loss/dental disorder for compensation purposes is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for tooth loss/dental disorder for compensation purposes is denied.  


REMAND

In April 2013 the RO issued a statement of the case.  Since that time VA medical records dated after the April 2013 statement of the case (which document complaints of memory loss, tooth loss, back pain, and PTSD symptoms) were associated with the claims file in December 2014, and Social Security Administration (SSA) records (which pertain to the Veteran's PTSD and claim of TDIU) were associated with the claims file in August 2014.  On remand this evidence, along with private medical records associated with the claims file in August 2014; internet articles submitted by the Veteran in June 2016; and the reports of DBQ examinations done by a private provider in 2016 (which relate to the claims for service connection for muscle pain, joint pain, fatigue, and a back disorder), will be reviewed by the AOJ.

Review of the record reveals that the following additional development is also needed.

With regard to the issues of service connection for memory loss, muscle and joint pain, and fatigue, the Veteran testified that his memory is at times so bad that he is unable to remember his own phone number.  See Board Hearing Transcript, p. 37.  He also complained of fatigue, muscle pain, and joint pain.  He stated that his muscle and joint pain started during his deployment to the Persian Gulf (see, e.g., Transcript, p. 21), and maintained that his memory loss, muscle and joint pain, and fatigue were related to that service.  Transcript, p. 45.

In this regard, the Board notes that on VA examination in September 2009, the examiner averred that the Veteran was suffering from "Gulf War Syndrome (GWS) with associated fatigue, joint pains and myalgia (painful muscles)."  The examiner added that he was unable to say "with certainty" that the Veteran's memory loss was the result of GWS or his pre-military-service traumatic brain injury (TBI), and recommended that the Veteran be evaluated by a VA neuropsychologist to ascertain the etiology of his memory loss.  However, the suggested neuropsychological examination was not done.  The record also now includes the report of a DBQ examination by a private chiropractic in May 2016, which relates a diagnosis of fibromyalgia of some two years duration.  In light of this information, the Veteran should be accorded a new VA examination regarding his claims of service connection for memory loss, muscle and joint pain, and fatigue.

As for the issue of service connection for a back disorder, in July 2010, the Veteran was afforded a VA examination, during which he reported that he had injured his back in a tank accident while serving in the Persian Gulf.  The diagnosis was ankylosing spondylitis, which the examiner stated was not related to the tank accident during service.  The examiner added that "the etiology of ankylosing spondylitis is unknown, although there is a strong genetic influence."  He also averred that "it is possible that injuries sustained during service may have been aggravated by subsequent actions/new injuries involving the back that occurred after service;" but said this was difficult to ascertain without additional information.  He did not, however, state whether it is at least as likely as not that the Veteran's ankylosing spondylitis (arthritis) began during service or in the year after service, or is related to some incident of active duty service.  Moreover, the Veteran has been diagnosed with other lumbar disorders since the July 2010 VA examination.  See May 2016 private DBQ examination report, which shows diagnoses of subluxation at L3 and L4-L5, and degenerative joint disease (but no opinion); and VA treatment records dated in November 2014, which note that the Veteran was "waiting to see Arthritis clinic in AA [Ann Arbor]."  As the record now contains pertinent medical evidence since the last VA examination, the Veteran should be afforded a new one.  

As for the claims of service connection for right ear hearing loss and tinnitus, in June 2010, the Veteran was afforded a VA examination, during which the Veteran complained of exposure to M1A1 tanks, bombs, guns, and loud engines noise during service.  He also reported that he had sustained a perforated left ear drum in an underwater diving accident in 1990, and particularly complained of tinnitus, which he said began at the time of his military separation; at which point the examiner asked the Veteran "why he waited so long to seek an evaluation for it;" to which the Veteran responded "I just noticed it about 5 years ago."  The examiner remarked that "hearing loss is the most common cause of tinnitus.  The greater the hearing loss the greater the possibility of one experiencing tinnitus."  Audiometric testing found right ear auditory thresholds from 500 to 4000 Hertz below 25, which the examiner surmised was "clinically normal."  The examiner then averred that the Veteran's tinnitus was less likely than not due to military noise exposure or ear infections because the Veteran did not complain of tinnitus during service, and because "there is no research evidence to support a claim of delayed-onset tinnitus following an incident of noise exposure."  

In August 2010 the RO denied the claims for right ear hearing loss and tinnitus because the Veteran's right ear thresholds were normal for VA compensation purposes.  However, during his 2016 Board hearing the Veteran indicated that his hearing had worsened since last examined by VA in 2010.  See Board Hearing Transcript, p. 44.  In accordance with 38 C.F.R. § 3.327, he should be afforded a new examination with regard to his claim of service connection for right ear hearing loss and the intertwined issue of tinnitus.

In addition to the foregoing, the Veteran is requesting a higher initial rating for his service-connected PTSD.  On VA examination in September 2009, the examiner felt that the Veteran was not suicidal or homicidal; and was not suffering from hallucinations or delusions.  However, psychiatric treatment records associated with the claims file since that time advise of suicidal ideation and homicidal ideation, and of auditory and visual hallucinations.  See, e.g., VA psychiatric treatment records dated in February 2014, advising "Veteran is unable to deal with the stress within in home . . . having suicide and homicidal thoughts and [needs] help at dealing with these negative thought and harmful thoughts."  There is also evidence of VA inpatient care for PTSD, after the last (September 2009) VA examination, from Nov 5, 2010, to January 4, 2011; in May 2012; and in February 2014.  In accordance with 38 C.F.R. § 3.327, the Veteran should be afforded a new VA examination.  

Finally, during his May 2016 Board hearing the Veteran testified that he is unable to work due to his PTSD, and that he receives SSA disability based on his PTSD.  Transcript, pp. 10, 15.  See also SSA disability records, which show the Veteran in receipt of SSA disability benefits, based on his PTSD, since July 2009.  At the time of the RO's January 2015 denial, the Veteran did not meet the schedular percentages requirement for a grant of TDIU; however, the Board is mindful that this might change pending the outcome of his appeals.  Thus, the TDIU issue will also be remanded.

Since the case is being returned it should be updated to include VA treatment records dated after February 6, 2014.  The RO should also provide the Veteran an opportunity to identify any outstanding private medical records referable to his complained of memory loss, muscle and joint pain, fatigue, hearing loss and tinnitus, back complaints, and PTSD.  

Accordingly, these issues are REMANDED for the following actions:

1.  Send a letter to the Veteran asking him to identify the source/location of any outstanding private treatment records referable to his memory loss, muscle and joint pain, fatigue, hearing loss and tinnitus, back complaints, and PTSD, and then take steps to obtain these records.  Associate any located records with the claims file.

2.  Update the record to include all of the Veteran's VA medical records dated after February 6, 2014.

3.  Schedule the Veteran for a VA examination regarding his claims of service connection for memory loss, muscle pain, joint pain, and fatigue.  The record, to include a copy of this remand, must be reviewed by the examiner.  The examiner must also discuss the Veteran's military and medical history and current complaints and symptoms with the Veteran, and document the Veteran's assertions in the examination report.  

All pertinent tests, including neurologic testing, should be done, and all findings reported in detail.  After clinical examination, the examiner is requested to advise as follows: 

a.  whether the Veteran's complained of memory loss, muscle pain, joint pain, and fatigue are of medically determinable etiology; and, if so, identify the diagnoses, and then opine, for each diagnosed disorder, whether it is at least as likely as not (50 percent or greater probability) that it began during active duty service or is related to some incident of active duty service, including environmental exposures in the Persian Gulf.

b.  whether the Veteran's complained of memory loss, muscle pain, joint pain, and fatigue are part of a greater multisymptom disorder; and, if so, identify the disorder, and then opine as to whether it is at least as likely as not (50 percent or greater probability) that it began during active duty service or is related to some incident of active duty service, including environmental exposures in the Persian Gulf.

c.  If the examiner concludes that the Veteran's memory loss, muscle pain, joint pain, and/or fatigue are of medically unexplainable (unknown) etiology, he/she should explain why this is so.

A rationale for all opinions must be provided.

4.  Schedule the Veteran for a VA examination regarding service connection for a back disorder.  The record, to include a copy of this remand, must be reviewed by the examiner.  The examiner must also discuss the Veteran's military and medical history and current complaints and symptoms with the Veteran, and document the Veteran's assertions in the examination report.  

All pertinent tests should be done, and all findings reported in detail.  After clinical examination, the examiner is requested to opine, for each disorder found on examination or at some other time during the appeal period (to include ankylosing spondylitis, subluxation at L3 and L4-L5, and degenerative joint disease), 

a.  whether it is at least as likely as not (50 percent or greater probability) that the disorder began during active duty service; 

b.  whether it is at least as likely as not (50 percent or greater probability) that the disorder began in the year after service; or 

c.  whether it is at least as likely as not (50 percent or greater probability) that the disorder is related to some incident of active duty service. 

A rationale for all opinions must be provided. 

5.  Schedule the Veteran for a VA examination regarding his claims of service connection for right ear hearing loss and tinnitus.  The record, to include a copy of this remand, must be reviewed by the examiner.  The examiner must also discuss the Veteran's right ear complaints and active duty noise exposure with the Veteran, as well as his post-service noise exposure and current complaints, and document the Veteran's assertions in the examination report.  

All pertinent tests should be done, and all findings reported in detail.  After clinical examination, the examiner is requested to advise as follows: 

a.  whether the Veteran's right ear hearing acuity worsened/underwent a threshold shift during active duty service.

b.  whether the Veteran's current right ear hearing thresholds meet VA criteria of disability for VA compensation purposes; and, if so, opine as to whether it is at least as likely as not (50 percent or greater probability) that the disability began during active duty service, or is related to some incident of active duty service.

c.  opine as to the etiology/cause of the Veteran's tinnitus.

A rationale for all opinions must be provided.

6.  Schedule the Veteran for a VA examination to ascertain the severity of his service connected PTSD.  The record, to include a copy of this remand, should be reviewed by the examiner.  The examiner should also discuss the Veteran's current complaints and symptoms with the Veteran and document the Veteran's assertions in the examination report.  

All pertinent tests should be done, and all findings reported in detail.  In addition to (a) describing the symptoms and severity of the Veteran's PTSD, the examiner should (b) opine as to the onset of the current level of functioning, and (c) discuss the impact of the Veteran's PTSD on his occupational and social functioning.

A rationale for all opinions must be provided.

7.  After completion of all of the above, re-adjudicate the following issues based on all the evidence of record:  service connection for memory loss, muscle and joint pain, fatigue, right ear hearing loss and tinnitus, and a back disorder; a higher initial rating for PTSD; and entitlement to TDIU.  All of the evidence associated with the claims file after the April 2013 statement of the case must be addressed.  If any claim remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

